Citation Nr: 0015184	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected irritable bowel syndrome.








ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to July 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran original 
claim of service connection for irritable bowel syndrome and 
awarded her a 10 percent evaluation, effective from July 14, 
1997.  The same decision is also on appeal with regard to the 
RO's denial of her claim for service connection for a left 
knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran has a chronic left knee 
disorder that had its onset in service.  

3.  The veteran's irritable bowel syndrome is currently 
manifested by subjective accounts of symptomatic attacks 
occurring once a week, with each attack reportedly lasting up 
to eight hours and manifested by nausea and diarrhea, but 
with no associated weight loss or gain, constipation, anemia 
or malnutrition.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected irritable bowel syndrome have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on pre-
enlistment examination in September 1992, the veteran's lower 
extremities were clinically normal.  On the medical history 
questionnaire that accompanied the examination report, she 
denied having any "trick" or locked knee or other knee 
problems.  

The veteran's service medical records are significant for 
treatment on several occasions during active duty for 
complaints of abdominal distress and diarrhea, which were 
attributed to a spastic colon and irritable bowel syndrome.  

At the time of her separation examination in June 1997, the 
veteran reported that she injured her left knee during 
service but did not seek immediate medical care for her 
injury at the time of its occurrence.  The separation 
examination report shows that her lower extremities were 
clinically normal, and on her medical history report, she 
denied having any knee problems.  Several days after the 
separation examination, the veteran's left knee was examined 
again and found to have no gross abnormalities.  

A VA vocational rehabilitation counselor's report, dated in 
June 1997, shows that the veteran reported that she had 
irritable bowel syndrome, which was manifested by episodes of 
symptomatic attacks that occurred two to three times a month.  
She described the symptoms as pain and bowel urgency that 
would last for up to six hours and that necessitated that she 
be excused from work.  She estimated that she lost 
approximately 10 days a month due to irritable bowel 
syndrome.  She also reported that she had sustained a left 
knee injury in service, although she was unable to provide a 
diagnosis of her knee condition.  According to the veteran, 
her left knee impaired her ability to stand in a stationary 
work situation for extended periods of time.  

In July 1997, the veteran was honorably discharged from 
active duty.  Her DD Form 214 shows that she did not serve in 
Southwest Asia during service.  According to her DD Form 214, 
her active duty military occupational specialty (MOS) was as 
a dental technician.  The record contains a detailed 
description of this MOS, which shows that her duties involved 
performing various supportive and administrative tasks but 
did not involve her making dental or medical diagnoses.  

In September 1997, the veteran filed a claim for service 
connection for several disabilities, including for a left 
knee disability and irritable bowel syndrome.  In November 
1997, she was provided with a VA general medical examination.  
The report of this examination, as it pertains to her left 
knee, shows that the veteran reported that she injured her 
left knee in service.  At the examination, she walked with a 
normal gait.  No swelling, effusion or deformity of the left 
knee joint was observed.  Range of motion study showed 
extension to zero degrees and flexion to 140 degrees.  The 
examiner noted that the anterior, cruciate and posterior 
cruciate ligaments of the left knee were all intact.  X-rays 
of the left knee revealed no abnormalities of the bones, 
joint spaces or soft tissues.  The radiographic impression 
was negative study and normal left knee.  The diagnosis was 
possible grade I chondromalacia of the left knee.  

At the November 1997 VA examination, the veteran also stated 
that she had a medical history of irritable bowel syndrome 
with hemorrhoids that she reportedly had since age 12.  
However, an abdominal examination was completely normal.  She 
was five feet, four inches tall and weighed 131 pounds.  The 
diagnosis reflected that she had irritable bowel syndrome, 
possibly of childhood origin, which she treated with 
medication.  

Gynecological examination and treatment reports from the 
Center for Women's Health of the Bronson Healthcare Group, 
dated in November 1997 (approximately two weeks after the VA 
examination), also reflect that the veteran had a history of 
irritable bowel syndrome.  Her weight at the time was 129 
pounds.  (When seen privately on October 13, 1997, her weight 
was 130 pounds.)  

In March 1998, the veteran was provided with a VA orthopedic 
examination.  She reported to the reviewing physician that 
she slipped on some ice and fell on her left knee 
approximately three years earlier, while she was on active 
duty, but that she did not immediately seek medical treatment 
for her injury.  According to the veteran, her left knee had 
hurt since the injury but that she did not consult a 
physician for her knee symptoms until several years later.  
She stated that her left knee would bother her if she walked 
or ran a long distance, or if she performed squats.  She also 
reported that her left knee was also symptomatic at night and 
would cause her to awaken from her sleep about four times a 
week.  According to the veteran, approximately six months 
before she left service, her doctors "thought about . . . 
patellofemoral syndrome."  She admitted, however, that she 
did not follow up on this suggested diagnosis.  Subjectively, 
she measured her left knee pain as being 8 on a scale of 1 to 
10.  The frequency of her left knee symptoms was once or 
twice a week, with each episode lasting 10 to 15 minutes.  
She denied taking any medication for her left knee symptoms.  

Physical examination of the veteran's left knee revealed no 
evidence of joint dislocation, locking or subluxation.  There 
were no clicking sounds on flexion of the knee.  She was able 
to extend both of her knees to zero degrees and to flex both 
of her knees to 130 degrees with no pain on motion.  Her 
range of knee motion was characterized by the examiner as 
being normal.  In addition, the examiner found no effusion, 
irritability, joint weakness, tenderness or redness on 
inspection of the left knee.  No abnormal left knee movement 
or guarding motion of the knee was displayed by the veteran.  
Her medial, cruciate and anterior/posterior cruciate 
ligaments appeared normal on examination, with no actual 
amount of pain on testing for the McMurray's sign.  The 
examiner noted that pressing hard over the veteran's medial 
compartment appeared to produce only slight pain with direct 
application of pressure.  The diagnosis was that the veteran 
slipped on ice three years earlier and had pain that was more 
likely than not caused by the original problem she was having 
in service, mainly patellofemoral syndrome or medial 
compartment syndrome.  

In March 1998, the veteran underwent a VA gastrointestinal 
examination.  According to the veteran, she first developed a 
spastic colon when she was 12 years old, which initially 
occurred with a frequency of one episode every six months.  
She stated that the attacks now occurred once a week and that 
each would last six to eight hours.  She described the pain 
during her attacks as being located in her mid-abdomen and as 
cramping in nature.  She denied having any weight loss or 
gain, but she admitted having some slight nausea without 
vomiting.  She had no constipation, but she reported having 
diarrhea associated with her colon symptoms, which would 
subside approximately eight hours after each attack.  The 
examiner found no evidence of anemia or malnutrition.  The 
diagnosis was spastic colon.  

Analysis

A.  Service connection for left knee disability

The veteran's service connection claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that it is not 
inherently implausible in view of the service medical 
evidence reflecting the veteran's account of a left knee 
injury during active duty and the statement of the VA 
physician that "the veteran slipped on ice 3 years earlier 
and had pain which was more likely than not caused by the 
original problem she was having in service, mainly 
patellofemoral syndrome or medial compartment syndrome."  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.  

Service connection involves many factors but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain in service will permit 
service connection for an orthopedic disability, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In the present case, the service medical records show no 
treatment or diagnosis of a left knee disorder during the 
veteran's period of active duty.  Although she reported a 
history of left knee injury in service, there are no actual 
records of treatment concurrent with the time of the alleged 
injury that would objectively corroborate her stated history.  
A June 1997 VA vocational rehabilitation report made prior to 
her separation from service shows that she complained of left 
knee symptoms secondary to an injury.  However, on separation 
from active duty, her left knee was examined on two occasions 
and found to have no defects.  Furthermore, she denied having 
a "trick" or locked knee in her medical history on 
separation.  

Thereafter, at a November 1997 VA examination, the veteran's 
left knee was thoroughly examined.  X-rays revealed no 
arthritis or other bone or knee space abnormality, and 
physical examination showed normal left knee findings.  
Although the examiner presented a diagnosis that mentioned 
grade one chondromalacia of the left knee, the physician 
qualified this diagnosis as only being a possible one and did 
not specifically relate this possible diagnosis to her period 
of military service.  The diagnosis presented in the November 
1997 VA examination report of possible grade I chondromalacia 
of the left knee is by its own terms equivocal and is no more 
helpful than an opinion that a disability "may or may not" 
exist.  The best that can be said about such evidence is that 
it is speculative and is therefore insufficient, by itself, 
to establish that the veteran had a firm diagnosis of a left 
knee disability at the time.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (1999).  See also Davis v. West, 13 
Vet. App. 178, 185 (1999) (any medical nexus between the 
veteran's inservice radiation exposure and his fatal lung 
cancer years later was speculative at best, even where one 
physician opined that it was probable that the veteran's lung 
cancer was related to service radiation exposure); Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  That the 
examiner also failed to directly link this weak diagnosis to 
the veteran's period of military service also erodes the 
plausibility of her claim in this regard.  

Several months later in March 1998, the veteran was again 
examined by VA.  As before, no physical defects or 
abnormalities were found on clinical examination of her left 
knee, except for slight pain on direct application of 
pressure.  The knee had full range of motion, no instability, 
effusion or swelling, and no ligamentous abnormality.  All 
the veteran provided by way of supportive evidence was a 
history of a left knee injury three years earlier, her 
statement relating that her service physicians "thought 
about . . . patellofemoral syndrome" six months before she 
left service, and her own subjective accounts of current 
symptomatology.  The VA examiner acknowledged her account of 
her history and diagnosed her with left knee pain that more 
likely than not was caused by the original problem she was 
having in service, mainly patellofemoral symptom or medial 
compartment syndrome.  

The above left diagnosis presented by the VA physician is not 
equivocal and is linked by the physician to the veteran's 
period of military service, such that it is sufficient to 
well-ground her service connection claim (see 38 U.S.C.A. § 
5107(a)).  However, in light of the negative findings 
obtained on clinical evaluation of her left knee, the Board 
finds that the VA physician's diagnosis of patellofemoral 
syndrome is clearly predicated on the veteran's own purported 
history of left knee injury in service and on her 
recollection of being informed by her service physicians that 
a diagnosis of patellofemoral syndrome had been contemplated 
by them.  The service medical records contain no objective 
evidence that such a contemplated diagnosis was ever made 
during active duty, and no diagnosis of a left knee 
disability was ever shown in service.  For that matter, apart 
from her reported history of injury, the inservice left knee 
injury is not objectively shown to have occurred.  Skepticism 
of a post service physician's diagnosis is justified where it 
is based on the veteran's narrative of inservice events, such 
as the left knee injury and the diagnosis of patellofemoral 
syndrome, that have not been objectively corroborated.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the 
left knee diagnosis presented in the March 1998 VA 
examination report has little probative value in supporting 
the veteran's service connection claim.  

To the extent that the veteran asserts that she has a 
diagnosis of a chronic left knee disorder based on her own 
medical authority, the Board acknowledges that she served as 
a dental technician while on active duty.  However, a review 
of the specifics of this particular MOS shows that she did 
not have the training to make dental, much less medical 
diagnoses.  Therefore, she lacks the expertise to comment on 
medical observations, and her statements with regard to her 
self-diagnosis are entitled to no probative weight.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see Pond v. West, 12 Vet. App. 341 
(1999).  

In view of the above, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability.  
Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



B.  Increased evaluation for service-connected irritable 
bowel syndrome

To the extent that the veteran contends that her service-
connected irritable bowel syndrome is productive of a greater 
level of impairment than that which is reflected by the 10 
percent evaluation currently assigned, her claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631 (1992).  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the veteran's original claim for 
service connection for irritable bowel syndrome was received 
in September 1997 and was granted by a rating decision dated 
in May 1998.  A 10 percent evaluation was assigned under 
Diagnostic Code 7319, effective from separation.  The veteran 
filed a timely notice of disagreement with this evaluation, 
and this appeal ensued.  

The veteran's claim for a higher evaluation for irritable 
bowel syndrome is an original claim that was placed in 
appellate status by her disagreement with the initial rating 
award.  Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 
38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation. . . . "  
The distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The law provides that the basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and 
resulting disability, and above all, coordination of rating 
with impairment of function is expected in all cases.  38 
C.F.R. § 4.21 (1999).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board notes that the provisions of 38 C.F.R. § 4.114 set 
forth a variety of diagnostic codes that provide ratings 
greater than 10 percent for gastrointestinal disabilities and 
finds that the disability is best rated under Diagnostic Code 
7319 in view of the current medical evidence showing 
diagnoses of spastic colon and irritable bowel syndrome.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld as long as 
it is supported by explanation and evidence).  

Under Diagnostic Code 7319, a noncompensable rating is 
warranted for mild irritable colon syndrome, manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned when 
disability from irritable colon syndrome is moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A maximum schedular rating of 30 percent is in 
order when disability is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for the service-connected 
gastrointestinal disability.  According to the history 
presented by the veteran in a June 1997 VA vocational 
rehabilitation counselor's report, her irritable bowel 
syndrome was manifested by episodes of symptomatic attacks 
that occurred two to three times a month, with intestinal 
pain and bowel urgency, which would last for up to six hours 
and which necessitated that she be excused from work 
approximately 10 days a month.  However, on objective VA 
examination in November 1997, an abdominal examination of the 
veteran was completely normal, although it was reported that 
she treated her irritable bowel syndrome with medication.  On 
VA examination in March 1998, she stated that her irritable 
bowel syndrome attacks occurred once a week and that each 
attack would last six to eight hours, evidently manifested by 
nausea (but no vomiting) and diarrhea, which would subside 
approximately eight hours after each attack.  However, she 
denied having any weight loss or gain, or constipation, and 
although the VA examiner diagnosed the veteran with spastic 
colon, the examiner found no evidence of anemia or 
malnutrition.  In view of the foregoing, the Board finds that 
the constellation of symptoms presented does not more nearly 
approximate the rating criteria for a 30 percent rating for 
severe irritable bowel syndrome under Diagnostic Code 7319.  
See 38 C.F.R. § 4.7.  It follows that the appeal must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

Lastly, the Board finds that a "staged" rating is not 
warranted in this case under Fenderson v. West because the 10 
percent evaluation currently assigned is based on the most 
severe disability picture presented by the medical evidence 
associated with the record since the effective date of the 
award for service connection for irritable bowel syndrome to 
the present time.  


ORDER

Service connection for a left knee disability is denied.  

An increased evaluation for irritable bowel syndrome is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

